              Case 1:20-cv-01147-AJN Document 46 Filed 08/12/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                                         8/12/2020



     Jenny Eng,

                               Plaintiffs,
                                                                                                   20-cv-1147 (AJN)
                      –v–
                                                                                                       ORDER
     China Ting Apparel, LLC, et al.

                               Defendants.



ALISON J. NATHAN, District Judge:

           In their joint letter seeking approval of a proposed settlement, the parties indicate that

they have conferred and agree to conduct all further proceedings before the Magistrate Judge.

Dkt. No. 45 at 5. However, pursuant to the Court’s original order, the parties have not filed a

fully executed Notice, Consent, and Reference of a Civil Action to a Magistrate Judge form.1

The parties are ordered to do so no later than August 14, 2020.



           SO ORDERED.

    Dated: August 10, 2020
           New York, New York                               ____________________________________
                                                                      ALISON J. NATHAN
                                                                    United States District Judge




1   The form is available at https://www.nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf.
